Citation Nr: 0102832	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-14 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A.§ 1318 
(West 1991).


ATTORNEY FOR THE BOARD

John  R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945; he died on March [redacted] 1999.  The appellant is 
his surviving spouse.

This matter arises from a May 1999 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, that denied the benefits 
now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

The appellant submitted additional evidence during the 
pendency of this appeal.  Her submission was not accompanied 
by a written waiver of review of the evidence by the RO.  
Ordinarily, this would require remand to the RO for review 
and preparation, if necessary, of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304 (c) (2000).  However, the 
Board notes that the evidence submitted is, in part, 
duplicative of other evidence of record, and the remainder 
refers to the appellant's, rather than the deceased 
veteran's, disabilities.  Since this evidence is not 
pertinent to the issues on appeal, remand is not necessary.  
Id.  


FINDINGS OF FACT

1.  The veteran died on March [redacted] 1999, as the result of 
pneumonia due to or as a consequence of dementia of two 
years' duration.  An abdominal aortic aneurysm also 
contributed significantly to his death.

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; duodenal ulcer, evaluated 
as 20 percent disabling; tinea cruris, evaluated as 10 
percent disabling; contusion of the left arm and hemorrhoids, 
both of which were noncompensable.  The veteran was also in 
receipt of a total disability rating based upon individual 
unemployability effective January 16, 1997.

3.  There were no claims for VA benefits pending at the time 
of the veteran's death.

4.  The disabilities resulting in the veteran's death did not 
have their onset during his active military service, and were 
not etiologically related to any of his service-connected 
disabilities.

5.  The veteran's service-connected disabilities were not 
continuously rated as totally disabling for a period of 10 
years or more immediately preceding his death, and had not 
been rated totally disabling for a period of not less than 5 
years immediately following his discharge from military 
service.


CONCLUSIONS OF LAW

1  Entitlement to DIC benefits for the cause of the veteran's 
death is not warranted.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is not warranted.   38 U.S.C.A. § 1318 
(West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that the RO 
denied the appellant's claim for service connection for the 
cause of the veteran's death as not well grounded.  However, 
on November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000), 
(to be codified at 38 U.S.C. §§ 5100-5103(A), 5106, 5126) 
(the "Act"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to this appeal include the establishment of specific 
procedures for advising the claimant of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  In the instant case, the Board finds 
that the RO complied with the requirements of the Act, 
notwithstanding the basis for its denial.  In this regard, 
all relevant evidence identified by the appellant was 
obtained and considered.  For these reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the appellant's 
claim, and the Board will proceed to consider the claim on 
the merits.


I.  Service Connection for the Cause of the
Veterans' Death

The appellant does not contend that any of the disabilities 
for which the veteran had been granted service connection 
during his lifetime resulted in his death.  Nor does the 
record indicate otherwise; the veteran died as the result of 
pneumonia with dementia as an underlying cause.  During his 
lifetime, the veteran was service connected for PTSD, 
duodenal ulcer, tinea cruris, contusion of the left arm, and 
hemorrhoids.  Nothing of record indicates that any of the 
veteran's service-connected disabilities were etiologically 
related to either pneumonia or dementia, or, for that matter, 
to an abdominal aortic aneurysm which the veteran's death 
certificate indicates was another significant condition 
contributing to his death.  Instead, the appellant contends 
that the veteran's dementia was the result of a concussion to 
the left side of the veteran's head and body that he 
sustained while in military service.

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death may be eligible for VA DIC benefits.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that disability incurred in or aggravated by 
military service either caused or contributed substantially 
or materially to cause death.  A service-connected disability 
is the principal cause of death when that disability, "singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  In this context, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  In addition, disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be granted on a secondary basis if a 
nonservice-connected disability is aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The facts in this case are as follows.  Service medical 
records indicate that the veteran sustained an acute and mild 
contusion of the left arm when he accidentally fell while 
working on January 27, 1945.  He was hospitalized for 3 days 
for treatment and observation, and then released to duty.  In 
June 1952, one of his comrades-in-arms submitted a statement 
to the effect that the veteran had been injured on January 
27, 1945, while aiding some men to a jeep.  Apparently the 
force of an artillery barrage threw the veteran against a 
stone wall.  According to his comrades-in-arms, the veteran 
received a broken arm, head injury, and knee injury.  The 
veteran testified at a personal hearing on July 9, 1952.  The 
veteran also referred to residuals of a blast concussion 
occurring in January 1945 during his testimony.  He 
complained of pains on the left side of his body, 
particularly the left knee, head, shoulder, and arm.  He 
indicated that he continued to suffer from headaches that 
occurred primarily in the morning and at nighttime.  The 
veteran previously had complained to a VA examiner in January 
1947 that he experienced dizziness, insomnia, and 
nervousness.  However, no diagnosis of any kind of an organic 
brain disorder was made.

The veteran subsequently received various VA and private 
medical treatment during ensuing years.  Although he 
periodically complained of headaches, no organic basis for 
his complaints was found.  The veteran then underwent a VA 
psychiatric examination in December 1994.  Again, no evidence 
of an organic brain disorder was apparent.  The examiner 
noted that the veteran's speech was entirely coherent and 
relevant.  There was no evidence of psychomotor retardation.  
The veteran also was oriented in all spheres, and his recent 
and remote memory was reasonably well intact consistent with 
his age.

The veteran again underwent a VA psychiatric examination in 
February 1998.  His attention and concentration spans were 
shortened, and he was mildly distractible.  His recall for 
specifics was appropriate, and his speech was generally 
fluent and intelligible.  A history of cerebrovascular 
accidents was noted.  The veteran reported a history of 
chronic headaches, but no history of seizures or fainting 
spells.  The examiner observed that the veteran was alert and 
responsive, and that the quality and quantity of his speech 
was within normal limits.  The veteran complained of no 
recent disturbances in consciousness.  He was oriented in all 
three spheres, although his attention and concentration spans 
were mildly impaired.  He complained of problems with 
immediate and recent memory.  The examiner did not observe 
any degree of cognitive loss, and noted that the veteran's 
fund of information was consistent with his background.  
There was no evidence to suggest the presence of a thought 
disorder.

The first evidence of dementia is contained in the veteran's 
death certificate.  Therein it was noted that the veteran 
died of pneumonia of 2 weeks' duration, and that dementia had 
been present for approximately 2 years. 

The foregoing indicates that if, indeed, the veteran 
sustained a head injury during service, such injury was 
acute.  Following service, no indication of an organic brain 
disability appeared until approximately 2 years prior to the 
veteran's death.  Moreover, the record is devoid of any 
clinical opinion that tends to associate the veteran's 
dementia to an incident of service.  This is true, 
notwithstanding the long history of complaints regarding 
headaches.  Moreover, there is nothing of record that tends 
to indicate a relationship between the veteran's dementia and 
any of his service-connected disabilities, to include PTSD.  
Finally, there is no clinical evidence of a relationship 
between the pneumonia that resulted in the veteran's demise 
and either his military service or any of his service-
connected disabilities.  Absent a nexus between any of the 
disabilities that resulted in, or contributed to, the 
veteran's demise and either his military service or his 
service-connected disabilities, service connection for the 
cause of the veteran's death is not warranted.  See 
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312.

II.  DIC Under the Provisions of 38 U.S.C.A. § 1318

DIC benefits may be paid as if the cause of death were 
service connected where the veteran has died while (1) 
continuously rated as totally disabled for a period of 10 or 
more years immediately preceding death, or (2) if so rated 
for a lesser period, was so rated continuously for a period 
of not less than 5 years from the date of such veteran's 
discharge or release from active military service.  See 
38 C.F.R. § 3.22 (2000).  The Board notes that prior to 1982, 
the provisions of 38 U.S.C.A. § 1318 required that the 
deceased veteran had in fact been in receipt of a 100 percent 
service-connected rating for the requisite period.  See Green 
v. Brown, 10 Vet. App. 111, 119 (1997).  However, in 1982, 
Congress added the words "or entitled to receive" following 
"in receipt of."  The United States Court of Appeals for 
Veterans Claims (Court) has held that the phrase, "in receipt 
of or entitled to receive," used to ascertain entitlement to 
DIC benefits under 38 U.S.C.A. § 1318, entitles the appellant 
to obtain a determination of whether the deceased veteran, 
prior to death, hypothetically would have been entitled to 
receive compensation at the total disability rate for either 
of the requisite periods.  See Hix v. West, 12 Vet. App. 138, 
141 (1999); Wingo v. West, 11 Vet. App. 307, 311 (1998); 
Carpenter v. West, 11 Vet. App. 140, 145-46 (1998).  The 
exception to this rule would be in cases where the veteran 
had been denied a total disability rating at some point 
during his lifetime.  In such cases, the appellant would be 
required to demonstrate that the prior VA decision to deny a 
total rating was clearly and unmistakably erroneous.  See 
Marso v. West, 13 Vet. App. 260 (1999).  The latter, however, 
is not applicable in this case.

The appellant contends that the veteran's service-connected 
disabilities had rendered him totally disabled since 1985.  
In support, she refers to a determination by the Social 
Security Administration which held the veteran to be 
unemployable effective May 1, 1985.

The appellant's contentions are unsupported by the record.  
The veteran first submitted a claim for PTSD on July 14, 
1994.  Prior to that date, his only service-connected 
disabilities were tinea cruris evaluated as 10 percent 
disabling, and a contusion of the left arm and hemorrhoids, 
each evaluated as noncompensable.  There is nothing of record 
to indicate that the combination of the veteran's service-
connected skin disorder, left arm disability, and hemorrhoids 
rendered him unemployable.  Service connection was not 
established for post-traumatic stress disorder until the date 
of the veteran's claim on July 14, 1994.  At that time, a 30 
percent disability evaluation was assigned for that 
disability.  Assuming, without deciding, that post-traumatic 
stress disorder, along with the veteran's other disabilities 
rendered him totally disabled, the effective date for a grant 
of a total rating could not be earlier than the date of the 
veteran's claim for service connection for PTSD.  See 
38 U.S.C.A. § 5110(a) (West 19991); 38 C.F.R. 
§ 3.400(b)(2)(2000).  Given that the veteran died less than 
10 years following his application for the disability that 
was instrumental to his receipt of a total rating based upon 
individual unemployability, i.e., PTSD, there is no 
reasonable basis upon which to predicate a grant of DIC under 
the provisions of 38 U.S.C.A. § 1318. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


